Citation Nr: 1451118	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1961 and from March 1961 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran failed to appear for a hearing before RO personnel that was scheduled for November 2010.  In March 2011, the Veteran and his daughter testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2011, the Board denied the claim for service connection for diabetes mellitus and remanded the claim for hypertension to the Agency of Original Jurisdiction (AOJ) for further development.  The Veteran appealed the denial to the Court, which issued an April 2012 Order granting a Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board decision that pertained to service connection for diabetes mellitus and returning that issue to the Board for additional development.  

In March 2013, the Board remanded the claim for diabetes mellitus to the AOJ for additional development, consistent with the Joint Motion.  At that time, the Board noted that the claim of service connection for hypertension was still being developed at the AOJ and was not ripe for appellate review.  



FINDINGS OF FACT

1.  The DA Form 20, Enlisted Qualification Record, received from the Veteran in September 2008 with a notation of foreign service in "Vitnam" has been altered when compared to the DA Form 20 received directly from the National Personnel Records Center in May 2013, which contains no record of any foreign service.

2.  The Veteran's service treatment and personnel records place him at Fort Campbell, Kentucky during the time he alleges that he served in Vietnam.

3.  The Veteran's claimed service in the Republic of Vietnam, and therefore his claimed exposure to herbicides in Vietnam, has not been verified; as a result, exposure to an herbicide agent is not presumed.

4.  Competent and probative evidence of record fails to establish that diabetes mellitus was initially manifested during service or within one year after separation from service, or that diabetes mellitus is related to active service.

5.  Competent and probative evidence of record fails to establish that hypertension was initially manifested during service or within one year after separation from service, or that hypertension is related to active service or a service-connected disability.


CONCLUSIONS OF LAW

1.   The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-decisional October 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, a VA examination and a medical opinion were provided regarding the claimed hypertension disability.  The Board acknowledges that the opinion regarding hypertension rendered in May 2012 was based on a review of the claims file and did not include a physical examination.  However, the Board finds that VA has substantially complied with the August 2011 remand directives because the Veteran was provided with a VA examination to assess his hypertension disability in February 2012 and the existence of a current hypertension disability is not disputed.  Instead, the issue is whether the Veteran's hypertension began in service or is otherwise related to service or the claimed diabetes mellitus disability, and the May 2012 VA opinion, along with other evidence of record, addresses that question.

Regarding the Veteran's assertions that he served in Vietnam with the 5th Special Forces, the AOJ obtained a certified copy of the Veteran's DA Form 20, Enlisted Qualification Record, from the National Personnel Records Center (NPRC).  The AOJ also requested additional information from the Veteran in a May 2013 letter regarding his reported participation in a Special Operations unit and his reported attachment to the 5th Special Forces consistent with the provisions of VA Training Letter 09-52 and the March 2013 remand.  A Special Operations Forces Incident report was prepared and a response was received from the Special Operations Command.  The AOJ also attempted to obtain pay records from the period of November 1962 to November 1963.  The Veteran and his representative were notified of negative responses in October 2013 and March 2014 letters and given additional opportunities to submit records in support of the claim.   

The evidence of record contains service treatment records, service personnel records, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board acknowledges that the Veteran was not provided with a VA examination to evaluate his claimed diabetes mellitus disability.  However, VA need not conduct an examination with respect to that claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, as explained below, service treatment and personnel records do not reflect service in the Republic of Vietnam as alleged and, in fact, place him at Fort Campbell, Kentucky during the time that he claims to have been in Vietnam; his service treatment records do not show symptoms, diagnosis, or treatment for diabetes mellitus; and post-service private treatment records reflect that diabetes mellitus was diagnosed in 2006, more than 40 years after separation from service.  Therefore, a VA examination is not warranted.

In March 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the March 2011 hearing the undersigned Veterans Law Judge identified the issues on appeal and explained what information was required to substantiate the service connection claims, including establishing that the Veteran was present in Vietnam and medical evidence showing an onset of hypertension closer to the 1960s because the Veteran was now claiming that hypertension was diagnosed shortly after service.  Information was also obtained to clarify the Veteran's arguments, and the record was held open for 30 days to allow him to submit additional evidence.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided on appeal.

II.  Criteria & Analysis

The Veteran asserts that he served in Vietnam from November 1962 to November 1963 and that his diabetes mellitus, diagnosed in August 2006, is due to exposure to herbicides.  He also contends that his hypertension is secondary to his diabetes mellitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, certain chronic diseases, including diabetes mellitus and hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus

Pertinent to the claimed Vietnam service, a veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases, including Type II diabetes mellitus, associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  

The Federal Circuit has held that even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning to the evidence, the Veteran's DD Form 214 (Report of Discharge) reflects that he had no foreign service between March 1961 and March 1964.  Awards included the Parachutist Badge and Expert Badge (Rifle).  His military specialty was listed as carpenter.  Service training courses included Basic Combat Training.

In his original claim for service connection, which was limited to a claim of hearing loss and received in May 1981, he identified his Army service organization as the 101st Airborne Division.

In support of his September 2008 claim for service connection for diabetes mellitus claimed as due to exposure to Agent Orange, the Veteran presented a copy of a DA Form 20, Enlisted Qualification Record, which had apparently been sent to him on December 7, 2007 from the National Personnel Records Center (NPRC) along with other records.  Section 29 of the Form includes space to identify foreign service and two lines contain hand-written entries.  The Form lists foreign service in "Vitnam" between November 2, 1962 and November 20, 1963 and documents the duration of that service as "1" year; his military occupational specialty was listed as carpenter.  The Veteran presented for initial VA treatment three days later on December 10, 2007 and stated that he served from 1962 to 1963 for 12 months in Vietnam with the 5th Special Forces.  

However, service personnel records do not document any foreign service or awards indicative of service in Vietnam or combat experience.  Instead, service personnel records reflect that he qualified for Expert Badges on December 2, 1962 and November 7, 1963 while stationed at Fort Campbell, Kentucky with the 101st Quartermaster Parachute Support and Maintenance Company, during the time that he was allegedly in Vietnam.  

Similarly, his service treatment records do not reflect any treatment or service in Vietnam.  The records include two Health Record - Abstract of Service forms (DD Form 735) identifying his servicing medical dispensaries and dental clinics throughout his Army service.  From January 1962 until his separation in March 1964, his servicing medical dispensary and dental clinic for his unit, identified as "101QMPS&MSptGp101AbnDiv" (101st Quartermaster Parachute Support and Maintenance Support Group, 101st Airborne Division) were located at Fort Campbell, Kentucky.  The service treatment records show treatment at Fort Campbell, Kentucky in June 1962 and in November 1963.  The only notation of treatment between those dates occurred in December 1962, but the record does not indicate where such treatment was rendered.  Finally, service dental records show that the Veteran obtained dental care at Fort Campbell, Kentucky in January 1962, February 1962, and August 1963; and dental x-rays were taken in June 1963 at the PSM [Parachute Support and Maintenance] Station.

In an October 2008 response to the RO to a request to furnish dates of service in Vietnam, the NPRC indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  In a February 2010 response to the RO to a request to furnish pages from the personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States, the NPRC responded that all available requested records had been mailed.

The report of a December 2009 informal conference between a decision review officer (DRO) and the Veteran and his representative reflects that the Veteran and his representative would attempt to obtain additional records from the service department to support his contention that he served in Vietnam.

In the August 2012 Joint Motion, the parties agreed that additional development was warranted to obtain, or otherwise account for, unit level records, such as morning reports and pay records, which may substantiate the Veteran's claim of service in Vietnam.    

The parties also agreed that the Board should discuss whether the Veteran's claim should be remanded for compliance with VA Fast Letter 09-52, which provides instructions for verifying a Veteran's involvement in Special Operations Forces classified missions or incidents or obtaining related classified documents.  The parties noted that the Veteran claimed to have served in Vietnam as an attachment to the 5th Special Forces from November 1962 to November 1963, and he testified that he was stationed in "Wade [presumably Hue] during this time and that he was in a place where he could see Hamburger Hill."  

In March 2011, the Veteran testified that he went to Vietnam on Thanksgiving Day in November 1962 and his duties in Vietnam involved "building quazi huts, fortifying bunkers, and pulling combat."  He also identified duties in Vietnam as a combat engineer and involving concertina wire and land mines.  He variously stated that he was attached to the Special Forces, the 180th Special Forces, and the 18th Airborne in Vietnam and that he was on a Navy detail.  Although the Veteran had not identified any personal involvement in any specific missions or incidents, in light of the DA Form 20 submitted by the Veteran reflecting service in Vietnam and the Veteran's testimony under oath that he served with Special Forces in Vietnam, the Board found that attempts should be made to corroborate the Veteran's involvement in Special Operations Forces classified missions in accordance with VA Fast Letter 09-52 (December 9, 2009).  

Accordingly, the Board remanded the claim to attempt to obtain unit level records, in addition to a certified copy of the DA Form 20, Enlisted Qualification Record, from appropriate sources; and to provide the Veteran with appropriate VCAA notice consistent with the guidelines set forth in VA Fast Letter 09-52.

In May 2013, the AOJ received a certified copy of the Veteran's DA Form 20, Enlisted Qualification Record, directly from the NPRC.  Section 29 for foreign service is blank; no service in Vietnam or any other foreign country is documented.

In response to a May 2013 letter from the AOJ requesting additional information regarding his reported participation in a Special Operations unit and his reported attachment to the 5th Special Forces, the Veteran replied in June 2013 that the 5th Special Forces was "made up as a group, not a platoon or company.  It was broken down into smaller groups that [were] stationed from Sigon [sic] to Hue."  He reported that he was "stationed in Group E in Hue.  In the beginning it was made up with 3 officers, 4 ENCOs, 4-5 grunts or [privates], and some PFCs.  It changed all the time depending on what we were having to do."   

The Veteran submitted several lay statements in support of his claim in June 2013.  His grand-daughter related that there had been "many times when [the Veteran] and I were talking and the conversation would lead to his service in Vietnam."  A friend and neighbor who had known the Veteran for ten years stated that the Veteran "fought for country [sic] during Vietnam."  Finally, his daughter described instances of "weird behavior he had while drinking" such as guarding the family home and believing that the property had been booby-trapped with landmines.  She stated that she was never allowed to talk about the Veteran's military service growing up and filling out VA claims paperwork had answered a lot of her questions.

In June 2013 correspondence, the Veteran stated that he "was put in for the [Purple Heart] medal" because he was working beside Highway 1 when a truck ran over landmines.  He stated that others believed he was in the truck because it was usually one of his duties, but instead he was put on guard duty at the compound.  He reported that he and two other soldiers were sent to clean up the truck parts and body parts.  In another statement, he described his military duties as fortifying bunkers and pulling guard duty near Highway 1 about 20 miles from Hue.  He stated that he also performed guard duty in many other places further south toward Saigon.  He indicated that he did all his duties and kept his mouth shut as told.  	

The AOJ requested pay records from the Veteran's reported service with the 5th Special Forces, 101st Airborne Division.  A negative response from the Defense Finance and Accounting Agency (DFAS) was received in August 2013.  In an October 2013 letter, the AOJ notified the Veteran and his representative that VA was unable to obtain his Leave and Earning Statements concerning the period of November 1962 to November 1963 and asked him to submit any of these records that were in his possession.

In October 2013, the AOJ prepared a Special Operations Forces Incident.  The AOJ requested any unit history that would place the Veteran with the 5th Special Forces and asked whether the 5th Special Forces conducted any special mission in Vietnam, or whether the Veteran's listed unit, 101AMPS&MSptGp101AbnDiv went to Vietnam and conducted any special mission.  A negative response regarding the reported involvement with the 5th Special Forces in Vietnam was received from a local historian of the Special Operations Command in February 2014.  The Veteran and his representative were notified of the response in March 2014 and invited to submit any relevant documents in his possession placing him in Vietnam or assigned to the 5th Special Force Unit.

The Board has considered the evidence of record and finds that service connection for diabetes mellitus is not warranted.

Initially, the Board finds that the evidence of record overwhelmingly establishes that the Veteran was not present in Vietnam, including with the 5th Special Forces.  Notably, the DA Form 20 submitted by the Veteran in September 2008 was clearly altered to show service in "Vitnam" from November 1962 to November 1963; however, his DA Form 20 received directly from the NPRC in May 2013 reflects no such foreign service, consistent with his DD Form 214.  Moreover, both his service treatment records and his service personnel records place him at Fort Campbell, Kentucky during the time that he claims to have been in Vietnam.  The Board finds more persuasive the DD Form 214, DA Form 20 from the NPRC, and the service treatment and personnel records, which are consistent in that none of the records document foreign service and in fact place him at Fort Campbell, than the altered DA Form 20 presented by the Veteran and his remote statements reporting Vietnam service to VA and private medical personnel, VA benefits administrators, and to family and friends.  In summary, because the DA Form 20 submitted by the Veteran in September 2008 was plainly altered and is inconsistent with many other records, which document no foreign service and place him at Fort Campbell, Kentucky during the time that he claims to have been in Vietnam, the Board concludes that the Veteran did not serve in the Republic of Vietnam during his military service and exposure to an herbicide agent is not presumed.

Considering service connection for diabetes mellitus under the provisions pertaining to chronic diseases outlined at 38 C.F.R. § 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), the Board finds that the claim must be denied because diabetes mellitus was first manifested and diagnosed more than 40 years after separation from service, and the medical evidence of record does not establish any continuity of diabetes mellitus symptomatology from separation from service until the 2006 diagnosis.  The Veteran himself does not contend that his diabetes mellitus disability manifested to a compensable degree within one year of separation from service.

Finally, the Board has also considered the claim on a direct basis, but finds that service connection for diabetes mellitus is not warranted.  The Veteran's service treatment records do not reflect complaints, signs or symptoms, or diagnosis of diabetes mellitus and the Veteran does not contend that diabetes mellitus began during service or within one year of separation from service.  Instead, his diabetes mellitus was diagnosed in August 2006 and manifested in 2005.

In conclusion, as the Veteran does not contend that his diabetes mellitus disability began in service or within one year of separation from service, and the medical evidence of record similarly does not support such a contention, and competent service treatment and personnel records received from the NPRC do not support the assertion that the Veteran served in Vietnam from November 1962 to November 1963, service connection for diabetes mellitus is not warranted on any basis.  The Board also points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for diabetes mellitus.

Hypertension

The Veteran's claim for service connection was received in September 2008; at that time he asserted that he had hypertension secondary to his claimed diabetes mellitus disability.

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

His service treatment records are silent for diagnosis or treatment for hypertension, diastolic blood pressure readings predominantly 90mm. or greater, or systolic blood pressure predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. or greater.  In a February 1964 separation medical history report, the Veteran denied currently or ever having high blood pressure.  On separation examination in February 1964, a Grade 1 apical systolic murmur, functional was noted.  Blood pressure was recorded as 140/90.

Post-service private treatment records dated from July 2001 to December 2004 were received from L. Perry, M.D.  During a July 2001 visit, the Veteran's blood pressure was initially elevated with a reading of 144/94.  The Veteran reported that he had almost had an accident on the way to the office.  On repeat, his blood pressure was reported as within normal limits.  Hypertension was not diagnosed.  During a February 2002 visit, the Veteran's blood pressure was elevated with a reading of 150/84.  He stated that he had been on blood pressure medication at one time and stopped the medication.  The assessment included hypertension.  Dr. Perry gave the Veteran samples of Accupril to try prior to obtaining a prescription.  Subsequent records from Dr. Perry documented that the Veteran's blood pressure was controlled without medications.  Specifically, from April 2002 to December 2004, systolic blood pressure consistently measured below 160 and diastolic blood pressure was less than 90.

Private treatment records dated in August 1981, March 1982, July to December 1991, and May 2005 to September 2008 were received in October 2008 from Highland Health Center.  In August 1981 his blood pressure was recorded as 138/90; it was 120/82 in March 1982.  In May 2005, he presented as a walk-in with blood pressure elevated to 180/90.  He was seen for a blood pressure recheck the next day.  The assessment was hypertension.  He was given samples of Micardis and continued on medications to control his blood pressure.

Although the Veteran had asserted since September 2008 that his hypertension was secondary to his diabetes mellitus, in March 2011, he testified that he was diagnosed with hypertension "right after I got out of service, 1964" and that he had hypertension ever since.  He testified that he was diagnosed when applying for a job at Atlas Cement in Fairborn, Ohio in 1965 or 1966, he was treated for hypertension, and he had been taking hypertension medicine ever since.  He stated that he never had high blood pressure readings in service and was never told of any problems with high blood pressure during service.  He indicated that he did not have any supporting documentation of treatment or medication for hypertension; rather, his records were from the last five years.  He also stated that he had not tried to obtain records dated from the 1960s or 1970s related to diagnosis and treatment for hypertension.  

The record was held open for 30 days to allow the Veteran additional time to locate any medical evidence in support of his claim that he was diagnosed with hypertension shortly after separation from military service.

In April 2011, VA received a March 2011 letter from B. Coffey, M.D., stating that after the Veteran separated from military service, "he was followed by a local doctor, Dr. Craven, for his medical problems, including hypertension."  Dr. Coffey indicated that the Veteran became a patient of his "when Dr. Craven passed away shortly after I began practicing in 1978."  Dr. Coffey added that since the Veteran became his patient until the present time, he had had hypertension and was currently on medication to control his hypertension.

However, two other letters submitted and signed by Dr. Coffey and treatment records authored by Dr. Coffey contradict his March 2011 account of treating the Veteran, including for hypertension, since around 1978.  Treatment records received from Dr. Coffey reflect that the Veteran's initial visit occurred in July 2010.  In a July 2012 letter, Dr. Coffey related that the Veteran had been his patient "for many years."  In an undated letter received in June 2013, Dr. Coffey indicated that the Veteran had been his patient since July 2010, consistent with the treatment records documenting the initial visit in July 2010.  

During a February 2012 VA examination, the Veteran stated that he was being evaluated for tinnitus at the Nashville VA and was told that he had hypertension documented in his military record.  He stated that his separation examination in 1964 revealed hypertension.  He denied any treatment at that time, but stated that he had been treated for hypertension since 1981 and he continued to take medication to control his blood pressure.  The examiner did not provide an opinion regarding the etiology of the current hypertension disability.

In May 2012, a VA physician reviewed the claims file and opined that it was less likely than not that the Veteran's hypertension had its onset in service or is otherwise related to active duty service.  In support of his conclusion, the reviewing examiner observed the blood pressure reading of 140/90 on separation examination in February 1964, but commented that this isolated blood pressure measurement was insufficient to establish an initial diagnosis of hypertension.  He added that there was "no other documented hypertension in the Veteran's record, which is not surprising given that he was aged 22 through 25 during his time of service and essential hypertension is unusual in this age group."

The Board has considered the medical and lay evidence of record and finds that service connection for hypertension is not warranted.  

While the Veteran has more recently testified in March 2011 that he was diagnosed with hypertension shortly after service when applying for a job and also reported during a February 2012 VA examination that he had hypertension on separation examination, the Board finds that the Veteran, as a layperson, is not competent to diagnose hypertension.  Blood pressure is measured using a sphygmomanometer or blood pressure meter, and medical expertise is required to determine whether the findings represent hypertension.  Indeed, as documented by the July 2001 treatment record reflecting an initial elevated blood pressure reading and that the Veteran almost had an accident on the way to see Dr. Perry, elevated blood pressure readings can be due to many factors.  Thus, elevated pressure readings alone are not necessarily indicative of hypertension.  As a result, the Veteran is not competent to diagnose himself as having hypertension and his unsupported contention that he has suffered from hypertension since his 1964 separation examination or since applying for a job shortly after separation from military service is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

However, the Board acknowledges that the Veteran is competent to report a contemporaneous medical diagnosis, such as hypertension.  See id. at 1377 (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

For the reasons discussed, the Board finds that the Veteran's statements regarding the onset and continuity of his hypertension disability are not credible.  First and foremost, his statements are inconsistent throughout the record.  In September 2008, he claimed that his hypertension disability was secondary to his diabetes mellitus.  As his diabetes mellitus was diagnosed in August 2006, his hypertension disability would necessarily have manifested after that date.  Later, however, he asserted that he had hypertension on separation examination in 1964, but also testified that he was not aware of any hypertension or blood pressure problems during service and was discovered to have hypertension when applying for a job shortly after service.  

Second, his testimony provided under oath that he had taken medication for hypertension since his claimed hypertension diagnosis shortly after separation from service until the present time is contradicted by other evidence of record.  Here, the Veteran told the February 2012 VA examiner that he had been treated for hypertension since 1981 and he continued to take medication to control his blood pressure.  Also, when Dr. Perry diagnosed hypertension in February 2002, the Veteran stated that he had taken hypertension medication in the past, but had stopped.  In addition, subsequent records reflect that Dr. Perry indicated that the Veteran's blood pressure was controlled without medications and the notes did not include a diagnosis of hypertension.  Thus, the Veteran's March 2011 hearing testimony that he took medication for hypertension since shortly after service is inconsistent with prior statements he made and contradicted by existing medical evidence.

Considering the medical evidence of record, it appears that hypertension was consistently diagnosed and that the Veteran consistently took medications for hypertension since his May 2005 hypertension diagnosis by Highland Health Center, contrary to assertions in this claim that he was diagnosed with and took medication for hypertension since shortly after separation.  In this regard, the Board finds that a continuity of hypertension symptomatology since service is unsupported by the medical evidence of record because it reflects some isolated incidents of elevated blood pressure without diagnosis of hypertension and some isolated instances of taking medication for hypertension prior to taking it consistently beginning in May 2005.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

Finally, the Board finds that the inconsistent, March 2011 statement apparently procured by the Veteran from Dr. Coffey weighs heavily against the Veteran's credibility and his claim for service connection for hypertension.  Significantly, the March 2011 statement apparently from Dr. Coffey that he had treated the Veteran since approximately 1978, including for hypertension, is inconsistent by a period of approximately three decades with the letter received in June 2013 from Dr. Coffey, indicating that the Veteran had been his patient since July 2010.  Notably, the latter statement is consistent with treatment records authored by Dr. Coffey documenting the Veteran's initial visit in July 2010. 

Furthermore, the March 2011 statement apparently from Dr. Coffey that he had treated the Veteran for hypertension since approximately 1978 is unsupported by other private medical evidence of record, which documents no diagnosis or treatment for hypertension.  See private treatment records dated in August 1981, March 1982, and July to December 1991 from Highland Health Center and private treatment records from L. Perry, M.D., dated from July 2001 to December 2004, reflecting a single instance of diagnosed hypertension and medical treatment for hypertension in February 2002 and the Veteran's report of taking and stopping medication for hypertension on one previous instance.

In conclusion, the inconsistency of the March 2011 letter reportedly authored by Dr. Coffey with other statements and records authored by Dr. Coffey and with medical records authored by other treatment providers leads the Board to question the authenticity of the March 2011 letter or possibly the credibility of Dr. Coffey.  In any event, the record reflects that after the March 2011 Board hearing, the Veteran procured and presented the March 2011 letter purportedly from Dr. Coffey in support of his claim for VA compensation benefits for hypertension, although the letter contradicts the Veteran's initial claim that his hypertension was secondary to diabetes mellitus, contradicts another letter and treatment record from Dr. Coffey, and is inconsistent with other evidence of record.  Based on the above facts, the Board finds that the Veteran's statements are not credible and concludes that the medical findings of record are of greater probative value than the Veteran's allegations regarding the onset and continuity of his hypertension disability.

In addition, because the Veteran presented an altered service record purporting to show service in Vietnam for the purpose of establishing entitlement to VA compensation benefits for diabetes mellitus, as discussed above, the Board finds that the Veteran's statements generally cannot be trusted.

Turning to the medical opinion evidence, the Board finds the May 2012 VA medical opinion adequate to decide the claim for service connection.  Here, the examiner explained after reviewing the claims file that the isolated elevated blood pressure measurement of 140/90 at separation examination in February 1964 was insufficient to establish an initial diagnosis of hypertension and there was no other documented hypertension in the Veteran's record.  The Board finds the May 2012 reviewing examiner's conclusion to be consistent with the VA definition of hypertension at 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 and with the service treatment records.  In this regard, the Veteran's diastolic blood pressure was not shown to be primarily 90 or higher during military service and it was never recorded as 160 or higher during service.

The examiner also reasoned that hypertension was not incurred in or related to service because "there was no other documented hypertension in the Veteran's record," noting that essential hypertension would be unusual in the Veteran's age group during service.  The Board acknowledges that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

As outlined above, the Board has determined that service treatment records and post-service private and VA treatment records provide competent evidence that addresses whether a hypertension disability has existed since military service or shortly thereafter and whether a continuity of hypertension has existed since military service.  That competent medical evidence reflects the Veteran reportedly took hypertension medication at one time before February 2002, but stopped.  Then, he was diagnosed with hypertension in February 2002 by Dr. Perry and given medication, but was not shown to have hypertension and was not taking medication on follow-up visits with Dr. Perry.  Finally, he was diagnosed with hypertension in May 2005 and began taking medication; subsequent treatment records reflect ongoing diagnosis and treatment for hypertension with medication, consistent with a chronic hypertension disability.  In other words, the records do not demonstrate evidence of a continuity of symptomatology since separation from service, since the one-year period following separation from service, or for many years after service.  

The Board has also found the Veteran's statements regarding a continuity of hypertension diagnosis and treatment since military service or shortly after separation from service to be unsupported by the medical evidence of record, inconsistent, and not credible.  Moreover, he filed a claim for compensation in May 1981 and never mentioned hypertension.  It seems reasonable that if he had continuous hypertension related to service that required medication to control, he would have mentioned this when filing the earlier claim for compensation since he was aware of the process for applying for VA compensation benefits.  The Board does not find statements regarding onset and continuity of hypertension since service to be credible.  Accordingly, while the examiner's opinion is somewhat imprecise, the Board finds that it is adequate in that service treatment records do not document hypertension and post-service evidence does not document hypertension until at least February 2002, and more persuasively since May 2005, many years after service.

For the foregoing reasons, service connection is not warranted on either a direct or presumptive basis.  Similarly, because the Board herein denies service connection for diabetes mellitus, there is no legal basis for granting service connection for hypertension as secondary to diabetes mellitus.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, the matter of service connection for hypertension as secondary to diabetes mellitus is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The question involved regarding causation is medical in nature.  As discussed above, the May 2012 VA medical opinion was negative, the remaining medical evidence weighs against the claim, and the Veteran is not a credible historian.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hypertension.

As a final matter, the Board has found in the context of each of his claims decided herein that the Veteran's word cannot be trusted.  Indeed, his actions raise a question of fraud because he has presented an altered DA Form 20 to support his claim that he served in Vietnam and he procured a written statement from his physician, Dr. Coffey, relating that the Veteran was treated for hypertension from a deceased physician since shortly after service and by Dr. Coffey since approximately 1978 when the actual treatment records from Dr. Coffey and a subsequent statement from him indicate the Veteran's initial visit occurred in July 2010.  See 38 C.F.R. § 3.1(aa)(2)(defining "fraud" in the context of preserving disability ratings or protection of service connection as "an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining . . . eligibility for [VA] benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits"); see also 38 C.F.R. § 3.901 (defining fraud in the context of forfeiture of benefits as "an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs").



ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


